Citation Nr: 0731196	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 December 
1988 and October 2000 to March 2006, with additional 
unverified priors of reserve service.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office 
(RO).  

In August 2007, the veteran testified at a hearing in 
Washington, D.C. before the undersigned acting Veterans Law 
Judge.


FINDINGS OF FACT

1.  The appellant commenced military service in the United 
States Navy in August 1978.

2. The appellant was enrolled in the Veterans Education 
Assistance Program (VEAP) but received a refund of the unused 
portion of the Chapter 32 fund.

3.  The appellant did not reenroll in the VEAP/Chapter 32 
program prior to any period during which he would have been 
able to convert to the Montgomery GI Bill/ Chapter 30 
program.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met. 38 U.S.C.A. §§ 3011, 3018 (West 2002); 38 C.F.R. §§ 
21.7040, 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
("VCAA").  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38, United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists. The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

The appellant is seeking to establish entitlement to 
education benefits under Chapter 30, Title 38 United States 
Code (The Montgomery GI Bill).  

In general, this program provides educational assistance 
benefits for individuals who first became members of the 
Armed Forces or first entered on active duty as members of 
the Armed Forces after June 30, 1985, and who meet certain 
other service requirements.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. § 21.7042(a)(1) (2007).  The appellant has 
testified and does not dispute that he first entered active 
duty with the United States Navy in August 1978.  
Accordingly, the Board finds that the appellant does not meet 
the regular criteria for an award of Chapter 30 benefits.

Subject to certain conditions, a claimant may also establish 
entitlement to Chapter 30 benefits if a participant in the 
Veterans Educational Assistance Program (VEAP) Chapter 32 
program on October 9, 1996, and converts benefits from that 
program to Chapter 30 benefits.  See generally 38 U.S.C.A. § 
3018C (West 2002).  Specifically, a Chapter 32 participant 
with money in the Chapter 32 fund could be eligible for 
Chapter 30 benefits if, in pertinent part, the individual was 
a participant in VEAP/Chapter 32 on October 9, 1996; served 
on active duty on October 9, 1996; completed certain 
education requirements; if discharged or released prior to 
October 9, 1997, was honorably discharged or released; and, 
prior to October 9, 1997, made an irrevocable election to 
receive benefits under this section in lieu of benefits under 
Chapter 32.  See 38 U.S.C.A. § 3018C (a) (West 2002); 38 
C.F.R. §§ 21.7045(d) (2007).

The record does not demonstrate that on October 9, 1996, the 
appellant was a participant in the VEAP program.  The record 
reflects that the appellant had been a participant in the 
VEAP program and used $1,182.51 he had contributed between 
1990 and 1991.  The record indicates and the veteran 
testified that he was refunded $2,305.83 of the remaining 
contributions he had made.  Moreover, the record does not 
demonstrate and the appellant does not contend that prior to 
October 9, 1997, he made an irrevocable election to receive 
benefits under Chapter 30 in lieu of his benefits under the 
VEAP Chapter 32 program.  Therefore, the Board finds that 
appellant does not meet the criteria for an award of Chapter 
30 benefits during this period.

The Veterans Benefits and Health Improvement Act of 2000 
provides for an additional year (beginning on November 1, 
2000, and ending on October 31, 2001) for an individual to 
make an irrevocable election to enroll in the MGIB/Chapter 
30. However, in order to do that, the individual must have 
served continuously on active duty from October 9, 1996, 
through at least April 1, 2000.

However, in this case, there is no evidence that the 
appellant was a Chapter 32 (VEAP) participant during the 
second period of enrollment.  Therefore, as there is no 
evidence that the appellant ever officially reenrolled in 
VEAP program during the second period of eligibility for 
enrollment into the MGIB Program, the Board must conclude 
that the appellant was not a VEAP program participant.  
Consequently, as the appellant never successfully reenrolled 
in the VEAP program and thus never converted from the Chapter 
32 program to Chapter 30 program.  Thus, the Board finds that 
his claim for entitlement to eligibility for Chapter 30 
benefits must be denied.

In conclusion, the Board has considered the appellant's 
contentions and appreciates his testimony; however, the legal 
criteria governing service eligibility requirements for 
Chapter 30 educational assistance are clear and specific, and 
the Board is bound by them.  The appellant has not 
established that he is eligible for educational assistance 
under Chapter 30.  As the law in this case is dispositive, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI Bill) 
is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


